Exhibit 10.85

LOGO [g23210g10q10.jpg]

Delivered in Person

February 25, 2009

John Tran

Dear John:

As you know, given the macro economic climate and resulting impact on company
operations, many corporations have scaled back and even eliminated 2008 bonus
programs as was the decision by Anesiva’s Board of Directors. However, in
recognition of the continued commitment of its people to the success of the
company, the Board has adopted a retention bonus plan for 2009. Anesiva, Inc.
(the “Company”) is pleased to offer you an initial bonus payment in the amount
equal to Sixteen Thousand Dollars ($16,000.00) to be earned and payable on
March 1, 2009. Additional stay bonuses are planned for May and June under
similar terms subject to subsequent Board approval.

In the event that you voluntarily resign from employment with the Company before
May 1, 2009, you agree that you will repay to the Company this retention bonus
amount paid to you pursuant to this letter. Any repayment under this paragraph
must be repaid within thirty (30) days following your last date of employment
with the Company. In the event that you are involuntarily terminated from
employment with the Company, you will not be liable for repayment of the
retention bonus.

As a reminder, your employment with the Company continues to be “at will,” as
described in your original Offer Letter. This retention bonus and letter does
not change any other terms of your Offer Letter.

We hope that you find the foregoing terms acceptable. Please indicate your
agreement with these terms by signing and dating below.

 

Sincerely, /s/ Michael L. Kranda

Michael L. Kranda

President and Chief Executive Officer

I have read, accept and agree to, the terms of this agreement.

 

/s/ John H. Tran     2/25/09 Name     Date

HEADQUARTERS:

650 GATEWAY BOULEVARD, SOUTH SAN FRANCISCO, CA 94080 • PHONE (650) 624-9600 •
FAX (650) 624-7540

WWW.ANESIVA.COM